SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
42
CA 10-00315
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND MARTOCHE, JJ.


LAI NGUYEN, PLAINTIFF-APPELLANT,

                     V                                              ORDER

WILLIAM E. KIRALY AND MARY L. KIRALY,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


COHEN & LOMBARDO, P.C., BUFFALO (JONATHAN D. COX OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BURGIO, KITA & CURVIN, BUFFALO (HILARY C. BANKER OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Frank A.
Sedita, Jr., J.), entered October 28, 2009 in a personal injury
action. The order, among other things, denied the motion of plaintiff
for an order setting aside the jury verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1]).




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court